Exhibit 10.6

 

 

 

ABL HOLDING PLEDGE AGREEMENT

made by

HDS HOLDING CORPORATION, as Pledgor

in favor of

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and as Collateral Agent

Dated as of April 12, 2012

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINED TERMS

     2   

1.1

  

Definitions

     2   

1.2

  

Other Definitional Provisions

     5   

SECTION 2

  

[RESERVED]

     5   

SECTION 3

  

GRANT OF SECURITY INTEREST

     6   

3.1

  

Pledged Stock

     6   

3.2

  

Intercreditor Relations

     6   

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

     6   

4.1

  

Representations and Warranties of the Pledgor

     6   

SECTION 5

  

COVENANTS

     7   

5.1

  

Covenants of the Pledgor

     7   

SECTION 6

  

REMEDIAL PROVISIONS

     9   

6.1

  

Pledged Stock

     9   

6.2

  

Proceeds To Be Turned Over to the Collateral Agent

     10   

6.3

  

Application of Proceeds

     10   

6.4

  

Code and Other Remedies

     10   

6.5

  

Registration Rights

     11   

SECTION 7

  

THE COLLATERAL AGENT

     12   

7.1

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     12   

7.2

  

Duty of Collateral Agent

     13   

7.3

  

Financing Statements

     13   

7.4

  

Authority of Collateral Agent

     13   

SECTION 8

  

NON-LENDER SECURED PARTIES

     13   

8.1

  

Rights to Pledged Stock

     13   

8.2

  

Appointment of Agent

     15   

8.3

  

Waiver of Claims

     15   

8.4

  

Designation of Non-Lender Secured Parties

     15   

SECTION 9

  

MISCELLANEOUS

     15   

9.1

  

Amendments in Writing

     15   

9.2

  

Notices

     16   

9.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     16   

9.4

  

Indemnification

     16   

9.5

  

Successors and Assigns

     16   

9.6

  

Counterparts

     17   

9.7

  

Severability

     17   

9.8

  

Section Headings

     17   

9.9

  

Integration

     17   

9.10

  

GOVERNING LAW

     17   

 

-i-



--------------------------------------------------------------------------------

9.11

  

Submission to Jurisdiction; Waivers

     17   

9.12

  

Acknowledgments

     18   

9.13

  

WAIVER OF JURY TRIAL

     18   

9.14

  

Releases

     18   

9.15

  

Judgment

     19   

9.16

  

Transfer Tax Acknowledgment

     19   

SCHEDULES

1 Notice Address of the Pledgor

 

-ii-



--------------------------------------------------------------------------------

ABL HOLDING PLEDGE AGREEMENT

ABL HOLDING PLEDGE AGREEMENT (this “Agreement”), dated as of April 12, 2012,
made by HDS HOLDING CORPORATION, a Delaware corporation (the “Pledgor”), in
favor of GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent (in such
capacity, the “Collateral Agent”) and administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions
(collectively, the “Lenders”; individually, a “Lender”) from time to time
parties to the Credit Agreement described below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among HD Supply,
Inc., a Delaware corporation (including any successor or assign permitted under
the Credit Agreement, the “Parent Borrower”), certain subsidiaries of the Parent
Borrower that are or may become parties thereto (the “Subsidiary Borrowers”, and
together with the Parent Borrower, collectively, the “Borrowers”), the
Administrative Agent, the Collateral Agent, GE Canada Finance Holding Company,
as Canadian administrative agent (the “Canadian Agent”) and Canadian collateral
agent, and the other parties party thereto, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Cash Flow Credit Agreement”), among
HD Supply, Inc. (in its specific capacity as Cash Flow Borrower, the “Cash Flow
Borrower”), the several banks and other financial institutions from time to time
parties thereto (as further defined in the Cash Flow Credit Agreement, the “Cash
Flow Lenders”), Bank of America, N.A., as administrative agent (in such
capacity, the “Cash Flow Administrative Agent”) and collateral agent (in such
capacity, together with its successors and assigns, the “Cash Flow Collateral
Agent”) for the Cash Flow Lenders, and the other parties party thereto, the Cash
Flow Lenders have severally agreed to make extensions of credit to the Cash Flow
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to that certain Holding Pledge Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Cash Flow Holding Pledge Agreement”), among the
Pledgor, the Cash Flow Administrative Agent and the Cash Flow Collateral Agent,
the Pledgor has granted a first priority Lien for the benefit of the holders of
the Cash Flow Obligations on the Pledged Stock (capitalized terms that are used
in these recitals and not defined herein are used as defined in subsection 1.1);

WHEREAS, the Pledgor is the sole stockholder of the Parent Borrower;

WHEREAS, the Collateral Agent, the Administrative Agent, the Cash Flow
Collateral Agent, the Cash Flow Administrative Agent, the First Lien Note Agent
(as defined in the Base Intercreditor Agreement), and the Second Lien Note Agent
(as defined in the Base Intercreditor Agreement) have entered into an
Intercreditor Agreement, acknowledged by the Pledgor, the Parent Borrower and
certain Subsidiaries of the Parent Borrower, dated as of the date hereof (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time subject to subsection 9.1 hereof, the “Base Intercreditor
Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Pledgor and the Borrowers will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement and the Cash Flow Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Pledgor
shall execute and deliver this Agreement to the Collateral Agent for the benefit
of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, the Pledgor hereby agrees with the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties (as defined below), as follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Additional Agent”: as defined in the Base Intercreditor Agreement.

“Additional Obligations”: as defined in the Base Intercreditor Agreement.

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this ABL Holding Pledge Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time.

“Bank Products Affiliate”: any Person who (i) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, (ii) was a Lender or an Affiliate of a
Lender at the time of entry into such Bank Products Agreement, or on the date
hereof, or at the time of the designation referred to in the following clause
(iii) and (iii) has been designated by the Parent Borrower in accordance with
subsection 8.4 of the Guarantee and Collateral Agreement (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate with respect to more than one Credit Facility (as defined in
the Base Intercreditor Agreement)).

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer

 

-2-



--------------------------------------------------------------------------------

transactions, return items, netting, overdrafts, depository, lockbox, stop
payment, information reporting, wire transfer and interstate depository network
services) and (iv) other similar banking products or ser-vices as may be
requested by any Grantor (for the avoidance of doubt, excluding letters of
credit and loans except indebtedness arising from services described in items
(i) through (iii) of this definition).

“Bankruptcy Case”: (i) the Pledgor, the Parent Borrower or any of its
Subsidiaries commencing any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Pledgor, the Parent Borrower or any
of the Parent Borrower’s Subsidiaries making a general assignment for the
benefit of its creditors; or (ii) there being commenced against the Pledgor, the
Parent Borrower or any of the Parent Borrower’s Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Borrowers”: as defined in the recitals hereto.

“Canadian Agent”: as defined in the recitals hereto.

“Cash Flow Administrative Agent”: as defined in the recitals hereto.

“Cash Flow Borrower”: as defined in the recitals hereto.

“Cash Flow Collateral Agent”: as defined in the recitals hereto.

“Cash Flow Collateral Obligations”: as defined in the Base Intercreditor
Agreement.

“Cash Flow Credit Agreement”: as defined in the recitals hereto.

“Cash Flow Guarantee and Collateral Agreement”: as defined by the term
“Guarantee and Collateral Agreement” in the Cash Flow Credit Agreement.

“Cash Flow Holding Pledge Agreement”: as defined in the recitals hereto.

“Cash Flow Lenders”: as defined in the recitals hereto.

“Cash Flow Obligations”: as defined in the Base Intercreditor Agreement.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

-3-



--------------------------------------------------------------------------------

“Collateral Account Bank”: any bank or an Affiliate thereof which at all times
is a Lender as selected by the Pledgor and consented to in writing by the
Collateral Agent (such consent not to be unreasonably withheld or delayed).

“Collateral Agent”: as defined in the preamble hereto.

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the Pledgor at an office of the Collateral Account
Bank in the name, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Parties.

“Collateral Representative”: (i) the Cash Flow Collateral Representative and the
Cash Flow Collateral Agent (each as defined in the Base Intercreditor Agreement)
and (ii) if any other Intercreditor Agreement is executed, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

“Credit Agreement”: as defined in the recitals hereto.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which the Pledged Stock is
subject (subject to Permitted Liens).

“Grantor”: as defined in the Guarantee and Collateral Agreement.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor being secured by one or
more Loan Documents, (ii) was a Lender or an Affiliate of a Lender at the time
of entry into such Hedging Agreement or on the date hereof, or at the time of
the designation referred to in the following clause (iii), and (iii) has been
designated by the Parent Borrower in accordance with subsection 8.4 of the
Guarantee and Collateral Agreement (provided that no Person shall, with respect
to any Hedging Agreement, be at any time a Hedging Affiliate with respect to
more than one Credit Facility (as defined in the Base Intercreditor Agreement,
as applicable)).

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

“Intercreditor Agreements”: (i) the Base Intercreditor Agreement and (ii) any
other intercreditor agreement that may be entered into in the future by the
Collateral Agent and one or more Additional Agents and acknowledged by the
Parent Borrower and the Pledgor (each as amended, amended and restated, waived,
supplemented or otherwise modified from time to time) (upon and during the
effectiveness thereof).

“Lender” and “Lenders”: each as defined in the preamble hereto.

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the Collateral Agent, the Canadian Agent and each Other Representative,
(ii) the Lenders (including the Canadian Facility Lenders, the Issuing Lenders
and the Swing Line Lenders), and (iii) each of their respective successors and
assigns and their permitted transferees and endorsees.

 

-4-



--------------------------------------------------------------------------------

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and all successors, assigns, transferees and
replacements thereof.

“Obligations”: as defined in the Guarantee and Collateral Agreement.

“Parent Borrower”: as defined in the recitals hereto.

“Permitted Liens”: any Lien on the Pledged Stock that, if the Pledged Stock were
the property or an asset of the Parent Borrower or any Restricted Subsidiary,
would be a “Permitted Lien” as defined in the Credit Agreement.

“Pledged Stock”: with respect to the Pledgor, the shares of Capital Stock of the
Parent Borrower held by the Pledgor, as well as any other shares, stock
certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of the Parent Borrower that may be issued or granted to, or held
by, the Pledgor while this Agreement is in effect.

“Pledgor”: as defined in the preamble hereto.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Stock shall include, without
limitation, all dividends or other income from the Pledged Stock, collections
thereon or distributions or payments with respect thereto.

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Subsidiary Borrowers”: as defined in the preamble hereto.

1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection and
Schedule references are to this Agreement unless otherwise specified. The words
“include”, “includes”, and “including” shall be deemed to be followed by the
phrase “without limitation”.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) All references in this Agreement to any of the property described in the
definition of the term “Pledged Stock”, or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitutes Pledged
Stock.

SECTION 2 [RESERVED]

 

-5-



--------------------------------------------------------------------------------

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Pledged Stock. The Pledgor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the Pledged Stock
of the Pledgor now owned or at any time hereafter acquired by the Pledgor, and
any Proceeds thereof, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

3.2 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
subsection 3.1 shall (x) prior to the Discharge of Cash Flow Collateral
Obligations be subject and subordinate to the Liens granted to the Cash Flow
Collateral Agent for the benefit of the holders of the Cash Flow Collateral
Obligations to secure the Cash Flow Collateral Obligations pursuant to the
relevant Cash Flow Collateral Documents (as defined in the Base Intercreditor
Agreement), and (y) prior to the Discharge of Additional Obligations, be subject
and subordinate to the Liens granted to any Additional Agent for the benefit of
the holders of the applicable Additional Obligations to secure such Additional
Obligations pursuant to the applicable Additional Collateral Documents (as
defined in the Base Intercreditor Agreement) (except, in the case of this clause
(y), as may be separately otherwise agreed between the Collateral Agent, on
behalf of itself and the Secured Parties, and any Additional Agent, on behalf of
itself and the Additional Secured Parties (as defined in the Base Intercreditor
Agreement) represented thereby). The Collateral Agent acknowledges and agrees
that the relative priority of such Liens granted to the Collateral Agent, the
Cash Flow Collateral Agent and any Additional Agent may be determined solely
pursuant to the applicable Intercreditor Agreements, and not by priority as a
matter of law or otherwise. Notwithstanding anything herein to the contrary, the
Liens and security interest granted to the Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of the applicable Intercreditor
Agreements. In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement, the terms of the applicable Intercreditor
Agreement shall govern and control as among (i) the Collateral Agent, the Cash
Flow Collateral Agent and any Additional Agent, in the case of the Base
Intercreditor Agreement and (ii) the Collateral Agent and any other secured
creditor (or agent therefor) party thereto, in the case of any other
Intercreditor Agreement. In the event of any such conflict, the Pledgor may act
(or omit to act) in accordance with such Intercreditor Agreement, and shall not
be in breach, violation or default of its obligations hereunder by reason of
doing so. Notwithstanding any other provision hereof, (x) for so long as any
Cash Flow Collateral Obligations remain outstanding, any obligation hereunder to
deliver to the Collateral Agent any Pledged Stock constituting Cash Flow
Priority Collateral shall be satisfied by causing such Cash Flow Priority
Collateral to be delivered to the Cash Flow Collateral Agent to be held in
accordance with the Base Intercreditor Agreement and (y) for so long as any
Additional Obligations remain outstanding, any obligation hereunder to deliver
to the Collateral Agent the Pledged Stock shall be satisfied by causing the
Pledged Stock to be delivered to the Collateral Agent, or the applicable
Collateral Representative, Cash Flow Collateral Agent, or any Additional Agent,
as applicable, to be held in accordance with any applicable Intercreditor
Agreement.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Pledgor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, the Pledgor hereby represents and warrants
to the Collateral Agent and each other Secured Party that:

4.1.1 The shares of Pledged Stock pledged by the Pledgor hereunder constitute
all the issued and outstanding shares of all classes of the Capital Stock of the
Parent Borrower owned by the Pledgor.

 

-6-



--------------------------------------------------------------------------------

4.1.2 [Reserved].

4.1.3 The Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Stock pledged by it hereunder, free of any and all Liens in favor of
any other Person, except the security interest created by this Agreement and
Liens arising by operation of law or permitted by the Credit Agreement (or
described in the definition of “Permitted Liens” in the Credit Agreement).

4.1.4 Upon delivery to the Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, of the
certificates evidencing the Pledged Stock held by the Pledgor together with
executed undated stock powers or other instruments of transfer, the security
interest created in the Pledged Stock constituting certificated securities by
this Agreement, assuming the continuing possession of the Pledged Stock by the
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, will constitute a valid, perfected first
priority (subject, in terms of priority only, to the priority of the Liens of
the applicable Collateral Representative, Cash Flow Collateral Agent, or any
Additional Agent) security interest in the Pledged Stock to the extent provided
in and governed by the Code, in each case subject to no Liens other than
Permitted Liens (and any applicable Intercreditor Agreement) enforceable in
accordance with its terms against all creditors of the Pledgor and any Persons
purporting to purchase the Pledged Stock from the Pledgor, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

SECTION 5 COVENANTS

5.1 Covenants of the Pledgor. The Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the date upon which the Loans, any Reimbursement
Obligations and all other Obligations then due and owing, shall have been paid
in full in cash and the Commitments shall have terminated:

5.1.1 Additional Shares. If the Pledgor shall, as a result of its ownership of
the Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of the Parent Borrower, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, the Pledgor shall accept the same as the agent for the
Collateral Agent and the other Secured Parties, hold the same in trust for the
Collateral Agent and the other Secured Parties and deliver the same forthwith to
the Collateral Agent (that will hold the same on behalf of the Secured Parties)
or the applicable Collateral Representative, Cash Flow Collateral Agent, or any
Additional Agent, as applicable, in

 

-7-



--------------------------------------------------------------------------------

accordance with any applicable Intercreditor Agreement, in the exact form
received, duly indorsed by the Pledgor to the Collateral Agent or the applicable
Collateral Representative, Cash Flow Collateral Agent, or any Additional Agent,
as applicable, in accordance with any applicable Intercreditor Agreement, if
required, or accompanied by an undated stock power covering such certificate
duly executed in blank by the Pledgor, to be held by the Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, subject to the terms hereof, as additional collateral security for
the Obligations. Any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of the Parent Borrower (except any liquidation or
dissolution permitted by the Credit Agreement) shall be paid over to the
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, to be held by the Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of the Parent Borrower or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent, or the applicable Collateral Representative,
Cash Flow Collateral Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations, in each case except as otherwise
provided by the applicable Intercreditor Agreement. If any sums of money or
property so paid or distributed in respect of the Pledged Stock shall be
received by the Pledgor, the Pledgor shall, until such money or property is paid
or delivered to the Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, hold such
money or property in trust for the Secured Parties, segregated from other funds
of the Pledgor, as additional collateral security for the Obligations. The
Pledgor shall notify the Collateral Agent promptly in writing of the occurrence
of any of the events described in this subsection 5.1.1 with respect to the
Pledged Stock.

5.1.2 [Reserved].

5.1.3 Maintenance of Security Interest. The Pledgor shall maintain the security
interest created by this Agreement in the Pledged Stock as a security interest
having at least the perfection and priority described in subsection 4.1.4, and
shall defend such security interest against the claims and demands of all
Persons whomsoever. At any time and from time to time, upon the written request
of the Collateral Agent and at the sole expense of the Pledgor, the Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by the Pledgor.

 

-8-



--------------------------------------------------------------------------------

SECTION 6 REMEDIAL PROVISIONS

6.1 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the Pledgor of the Collateral
Agent’s intent to exercise its corresponding rights pursuant to subsection
6.1(b), the Pledgor shall be permitted to receive all cash dividends and
distributions paid in respect of the Pledged Stock (subject to the second and
third sentences of subsection 5.1.1 of this Agreement), to the extent permitted
in the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Stock; provided, however, that no vote shall be cast or
corporate right exercised or such other action taken (other than in connection
with a transaction expressly permitted by the Credit Agreement) which, in the
Collateral Agent’s reasonable judgment, would materially impair the Pledged
Stock or the related rights or remedies of the Secured Parties or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give written notice of its intent to exercise such rights to the
Pledgor, (i) the Collateral Agent or the applicable Collateral Representative,
Cash Flow Collateral Agent, or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Pledged Stock and make application thereof to the Obligations
in such order as is provided in subsection 6.3, and (ii) any or all of the
Pledged Stock shall be registered in the name of the Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, or any
Additional Agent, or the respective nominee of any thereof, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, and the
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, or any Additional Agent, or acting through its respective
nominee, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may thereafter exercise (x) all voting, corporate and
other rights pertaining to the Pledged Stock at any meeting of shareholders of
the Parent Borrower or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
the Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the Parent Borrower, or upon
the exercise by the Pledgor or the Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, or any Additional Agent, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, of any right, privilege or option pertaining to the Pledged Stock,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Stock with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may reasonably determine), all without liability (other
than for its gross negligence or willful misconduct) except to account for
property actually received by it, but the Collateral Agent or the applicable
Collateral Representative, Cash Flow Collateral Agent, or any Additional Agent,
as applicable, shall have no duty to the Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing, provided that the Collateral Agent or the applicable
Collateral Representative, Cash Flow Collateral Agent, or any Additional Agent,
as applicable, shall not exercise any voting or other consensual rights
pertaining to the Pledged Stock in any way that would constitute an exercise of
the remedies described in subsection 6.4 other than in accordance with
subsection 6.4.

 

-9-



--------------------------------------------------------------------------------

(c) The Pledgor hereby authorizes and instructs the Parent Borrower hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from the Pledgor, and the Pledgor agrees that the
Parent Borrower shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Stock directly to the Collateral Agent.

6.2 Proceeds to be Turned Over to the Collateral Agent. If an Event of Default
shall occur and be continuing, and the Collateral Agent shall have instructed
the Pledgor to do so, all Proceeds of the Pledged Stock received by the Pledgor
consisting of cash, checks and other Cash Equivalent items shall be held by the
Pledgor in trust for the Collateral Agent and the other Secured Parties hereto,
the Cash Flow Collateral Agent and the other Cash Flow Collateral Secured
Parties (as defined in the Base Intercreditor Agreement), and any Additional
Agent and the other applicable Additional Secured Parties (as defined in the
Base Intercreditor Agreement), or the applicable Collateral Representative, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, segregated from other funds of the Pledgor, and shall, forthwith upon
receipt by the Pledgor, be turned over to the Collateral Agent, the applicable
Collateral Representative, the Cash Flow Collateral Agent, or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement (or their respective agents appointed for purposes of
perfection), in the exact form received by the Pledgor (duly indorsed by the
Pledgor to the Collateral Agent, or the applicable Collateral Representative,
the Cash Flow Collateral Agent, or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, if
required). All Proceeds of the Pledged Stock received by the Collateral Agent
hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control. All Proceeds of
the Pledged Stock while held by the Collateral Agent in such Collateral Proceeds
Account (or by the Pledgor in trust for the Collateral Agent and the other
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in subsection 6.3.

6.3 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the Collateral (as defined in
the Credit Agreement) received by the Collateral Agent (whether from the Pledgor
or otherwise) shall be held by the Collateral Agent for the benefit of the
Secured Parties as collateral security for the Obligations (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the Collateral Agent, be applied by the Collateral Agent against the Obligations
then due and owing in the order of priority set forth in each applicable
Intercreditor Agreement.

6.4 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code or any other applicable
law. Without limiting the generality of the foregoing, to the extent permitted
by applicable law, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to the Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, forthwith

 

-10-



--------------------------------------------------------------------------------

(subject to the terms of any documentation governing any Special Purpose
Financing and subject to each applicable Intercreditor Agreement) collect,
receive, appropriate and realize upon the Pledged Stock, or any part thereof,
and/or may forthwith, subject to any existing reserved rights or licenses, sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Pledged Stock or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any other Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Collateral Agent or any other Secured
Party shall have the right, to the extent permitted by law, upon any such sale
or sales, to purchase the whole or any part of the Pledged Stock so sold, free
of any right or equity of redemption in the Pledgor, which right or equity is
hereby waived and released. The Collateral Agent shall apply the net proceeds of
any action taken by it pursuant to this subsection 6.4, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of the Pledged Stock or in any way
relating to the Pledged Stock or the rights of the Collateral Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations then due and owing, in the order of priority specified in subsection
6.3 above, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to the Pledgor. To the extent
permitted by applicable law, (i) the Pledgor waives all claims, damages and
demands it may acquire against the Collateral Agent or any other Secured Party
arising out of the repossession, retention or sale of the Pledged Stock, other
than any such claims, damages and demands that may arise from the gross
negligence or willful misconduct of any of the Collateral Agent or such other
Secured Party, and (ii) if any notice of a proposed sale or other disposition of
the Pledged Stock shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

6.5 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to subsection 6.4, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the Pledgor will use its reasonable best
efforts to cause the Parent Borrower to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of the Parent
Borrower to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the reasonable opinion of the
Collateral Agent, necessary or advisable to register the Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. The Pledgor agrees to use its reasonable best
efforts to cause the Parent Borrower to comply with the provisions of the
securities or “Blue Sky” laws of any and all states and the District of Columbia
that the Collateral Agent shall reasonably designate and to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) that will satisfy the provisions of Section 11(a) of the
Securities Act.

 

-11-



--------------------------------------------------------------------------------

(b) The Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of the Pledged Stock for the period of time necessary to permit the Parent
Borrower to register such securities for public sale under the Securities Act,
or under applicable state securities laws, even if the Parent Borrower would
agree to do so.

(c) The Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this subsection 6.5 valid and
binding and in compliance with any and all other applicable Requirements of Law.
The Pledgor further agrees that a breach of any of the covenants contained in
this subsection 6.5 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this subsection 6.5 shall be specifically enforceable
against the Pledgor, and, to the extent permitted by applicable law, the Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.

SECTION 7 THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) The Pledgor hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Pledgor and in the name of the Pledgor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default and in accordance
with and subject to each applicable Intercreditor Agreement. Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law) and subject to each applicable Intercreditor Agreement, the Pledgor hereby
gives the Collateral Agent the power and right, on behalf of the Pledgor,
without notice or assent by the Pledgor, to execute, in connection with any sale
provided for in subsection 6.4 or 6.5, any indorsements, assessments or other
instruments of conveyance or transfer with respect to the Pledged Stock.

(b) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this subsection 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans, from the date of payment by the
Collateral Agent to the date reimbursed by the Pledgor, shall be payable by the
Pledgor to the Collateral Agent on demand.

 

-12-



--------------------------------------------------------------------------------

(c) The Pledgor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the Pledgor until this Agreement is terminated as to the Pledgor, and the
security interests in the Pledged Stock of the Pledgor created hereby are
released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Pledged Stock in its
possession, under Section 9-207 of the Code or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. None of the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Pledged Stock or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Pledged Stock upon the request of the Pledgor or any other Person or,
except as otherwise provided herein, to take any other action whatsoever with
regard to the Pledged Stock or any part thereof. The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Pledged
Stock and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to the Pledgor for
any act or failure to act hereunder, except as otherwise provided herein or for
their own gross negligence or willful misconduct.

7.3 Financing Statements. Pursuant to any applicable law, the Pledgor authorizes
the Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Pledged Stock without the
signature of the Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. The Pledgor authorizes
the Collateral Agent to use any collateral description reasonably determined by
the Collateral Agent that describes with particularity the Pledged Stock in any
such financing statements. The Collateral Agent agrees to notify the Pledgor of
any financing or continuation statement filed by it; provided that any failure
to give such notice shall not affect the validity or effectiveness of any such
filing.

7.4 Authority of Collateral Agent. The Pledgor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement or
any amendment, supplement or other modification of this Agreement shall, as
between the Collateral Agent and the Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Pledgor,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Pledgor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Pledged Stock.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement), or to direct the Collateral Agent to

 

-13-



--------------------------------------------------------------------------------

do the same, including, without limitation, the right to (A) enforce any Liens
or sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release the Pledgor under
this Agreement or release any Collateral from the Liens of any Security Document
or consent to or otherwise approve any such release; (ii) demand, accept or
obtain any Lien on any Collateral (except for Liens arising under, and subject
to the terms of, the Security Documents); (iii) vote in any Bankruptcy Case or
similar proceeding in respect of the Parent Borrower or any of its Subsidiaries
(any such proceeding, for purposes of this clause (a), a “Bankruptcy”) with
respect to, or take any other actions concerning the Collateral; (iv) receive
any proceeds from any sale, transfer or other disposition of any of the
Collateral (except in accordance with the Security Documents); (v) oppose any
sale, transfer or other disposition of the Collateral; (vi) object to any
debtor-in-possession financing in any Bankruptcy which is provided by one or
more Lenders among others (including on a priming basis under Section 364(d) of
the Bankruptcy Code); (vii) object to the use of cash collateral in respect of
the Collateral in any Bankruptcy; or (viii) seek, or object to the Lenders
seeking on an equal basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction. The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Security Documents hereby agree not
to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral. Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of the Parent Borrower or any of its Subsidiaries and the
release of any or all of the Collateral from the Liens of any Security Document
in connection therewith.

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into each
Intercreditor Agreement on its behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Obligations, and may release the Pledgor from its
obligations hereunder, all without any liability or obligation (except as may be
otherwise expressly provided herein) to the Non-Lender Secured Parties.

 

-14-



--------------------------------------------------------------------------------

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers, employees or agents designated by the
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Collateral Agent shall have the right, with power of
substitution for the Non-Lender Secured Parties and in each such Person’s name
or otherwise, to effectuate any sale, transfer or other disposition of the
Collateral. It is understood and agreed that the appointment of the Collateral
Agent as the agent and attorney-in-fact of the Non-Lender Secured Parties for
the purposes set forth herein is coupled with an interest and is irrevocable. It
is understood and agreed that the Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in subsection 8.1(b) above), except for
any such action or failure to act which constitutes willful misconduct or gross
negligence of such Person. None of the Collateral Agent, any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Parent Borrower, any Subsidiary of the
Parent Borrower, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Parent Borrower may from time
to time designate a Person as a “Bank Products Affiliate” or a “Hedging
Affiliate” under subsection 8.4 of the Guarantee and Collateral Agreement by
written notice to the Collateral Agent. Upon being so designated by the Parent
Borrower, such Bank Products Affiliate or Hedging Affiliate (as the case may be)
shall be a Non-Lender Secured Party for the purposes of this Agreement for as
long as so designated by the Parent Borrower; provided that, at the time of the
Parent Borrower’s designation of such Non-Lender Secured Party, the obligations
of any Grantor under the applicable Hedging Agreement or Bank Products Agreement
have not been designated as Cash Flow Collateral Obligations.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Pledgor and the Collateral Agent; provided that
(a) any provision of this Agreement imposing obligations on the Pledgor may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent and (b) if separately agreed in writing between the Parent
Borrower and any Non-Lender Secured Party (and such Non-Lender Secured Party has
been designated in writing by the Parent Borrower to the Collateral Agent for
purposes of this sentence, for so long as so designated), no such amendment,
modification or waiver shall amend, modify or waive subsection 6.3 (or the
definition of “Non-Lender

 

-15-



--------------------------------------------------------------------------------

Secured Party” or “Secured Party” to the extent relating thereto) if such
amendment, modification or waiver would directly and adversely affect such
Non-Lender Secured Party without the written consent of such Non-Lender Secured
Party. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of the
Pledgor hereunder or in respect hereof, shall not be given such effect except
pursuant to a written instrument executed by the Pledgor and the Collateral
Agent in accordance with this subsection 9.1.

9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or the Pledgor hereunder shall be effected in the manner provided for in
subsection 11.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon the Pledgor shall be addressed to the Pledgor at its notice
address set forth on Schedule 1, unless and until the Pledgor shall change such
address by notice to the Collateral Agent and the Administrative Agent given in
accordance with subsection 11.2 of the Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Collateral
Agent or any other Secured Party shall by any act (except by a written
instrument pursuant to subsection 9.1), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

9.4 Indemnification.

The Pledgor agrees to pay, and to save the Collateral Agent, the Administrative
Agent and the other Secured Parties harmless from, (x) any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other similar taxes which may be payable or determined to be
payable with respect to the Pledged Stock or in connection with any of the
transactions contemplated by this Agreement and (y) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Parent Borrower would be required to do so pursuant to subsection
11.5 of the Credit Agreement, and in any event excluding any taxes or other
indemnified liabilities arising from gross negligence or willful misconduct of
the Collateral Agent, the Administrative Agent or any other Secured Party. The
agreements in this subsection 9.4 shall survive repayment of the Obligations and
all other amounts payable under the Credit Agreement and the other Loan
Documents.

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Pledgor, the Collateral Agent and the Secured Parties and
their respective successors and assigns; provided that the Pledgor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent, except as
permitted hereby or by the Credit Agreement.

 

-16-



--------------------------------------------------------------------------------

9.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

9.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.9 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Pledgor, the Collateral Agent, the Administrative Agent
and the other Secured Parties with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Pledgor, the Collateral Agent or any other Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

9.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

9.11 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Parent Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

-17-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any punitive damages.

9.12 Acknowledgments. The Pledgor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to the Pledgor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Pledgor, on the one hand, and the Collateral Agent, the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of pledgor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgor and the Secured Parties.

9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.14 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full, the Commitments have been
terminated, all Pledged Stock shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and the
Pledgor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Pledged Stock shall
revert to the Pledgor. At the request and sole expense of the Pledgor following
any such termination, the Collateral Agent shall deliver to the Pledgor any
Pledged Stock held by the Collateral Agent hereunder, and the Collateral Agent
and the Administrative Agent shall execute and deliver to the Pledgor such
releases and other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, as the Pledgor shall
reasonably request to evidence such termination.

(b) In connection with any sale or other disposition of the Pledged Stock
permitted by the Credit Agreement or any consolidation with or merger with or
into any Person by the Parent Borrower permitted by the Credit Agreement or any
conveyance, transfer or lease of all or substantially all its assets by the
Parent Borrower to any Person permitted by the Credit Agreement (including
Section 8.3 thereof),

 

-18-



--------------------------------------------------------------------------------

the Lien pursuant to this Agreement on the Pledged Stock shall be automatically
released. In connection with the sale or other disposition of all of the Pledged
Stock permitted under the Credit Agreement, the merger or consolidation of the
Parent Borrower with or into any Person permitted by the Credit Agreement, or
the conveyance, transfer or lease of all or substantially all its assets by the
Parent Borrower permitted by the Credit Agreement, the Collateral Agent shall,
upon receipt from the Parent Borrower of a written request for the release of
the Pledged Stock, identifying the terms of the sale or other disposition or
other transaction in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Parent
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents, deliver to the Parent Borrower the
Pledged Stock held by the Collateral Agent hereunder and the Collateral Agent
and the Administrative Agent shall execute and deliver to the Pledgor (at the
sole cost and expense of the Pledgor) all releases or other documents (including
without limitation UCC termination statements), and do or cause to be done all
other acts, necessary or reasonably desirable for the release of such security
or the Liens created hereby on the Pledged Stock, as applicable, as the Pledgor
may reasonably request.

(c) In addition, the Lien pursuant to this Agreement shall be released on the
Pledged Stock (and any Proceeds thereof) as provided in the Base Intercreditor
Agreement. At the request and sole expense of the Pledgor, following any such
release, the Collateral Agent shall deliver to the Pledgor the Pledged Stock
held by the Collateral Agent hereunder, and the Collateral Agent and the
Administrative Agent shall execute and deliver to the Pledgor such releases and
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, as the Pledgor shall reasonably request
to evidence such release.

9.15 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

9.16 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Collateral
Agent (or other Person in accordance with any applicable Intercreditor
Agreement) as collateral security for the Obligations and that this subsection
9.16 is intended to be the certificate of exemption from New York stock transfer
taxes for the purposes of complying with Section 270.5(b) of the Tax Law of the
State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

PLEDGOR:

 

HDS HOLDING CORPORATION By:  

/s/ Vidya Chauhan

  Name:  Vidya Chauhan   Title:    Vice President

ABL Holding Pledge Agreement



--------------------------------------------------------------------------------

Acknowledged as of the date hereof by: HD SUPPLY, INC. By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:  

Senior Vice President,

Strategic Business Development

ABL Holding Pledge Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and Collateral Agent

By:  

/s/ Steven B. Flowers

  Name:  Steven B. Flowers   Title:    Duly Authorized Signatory

ABL Holding Pledge Agreement



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESS OF PLEDGOR

Notices, requests or demands to or upon the Pledgor under the this Agreement
shall be made to the Pledgor as follows:

HDS Holding Corporation

c/o HD Supply, Inc.

3100 Cumberland Blvd., Suite 1480

Atlanta, Georgia 30339

Attention: General Counsel

Fax No:    (770) 852-9466